By
the Court.
Twenty years are considered sufficient to induce a presumption of the payment of a bond; where no interest has been paid, or demand made during that time; and how far, these circumstances have a tendency to weaken the presumption, is proper for the consideration of the jury, under the circumstances of each case.
With respect to the demand relied upon by the plaintiff, I do not think it is entitled to any weight, having been made of a person, wholly unconnected in the transaction; a fact which might have been ascertained by examining the records of the County Court. A writ sued out against the party really liable, though he should not be arrested upon it, if the transaction were bona fide, would go a great *156length in defeating the presumption; so would an imperfect writ, if the proper party were arrested upon it: but this is demanding from one man the debt of another.
Jocelyn for the Plaintiff.
Gaston for the Defendant.
Verdict for the Defendant.